McCLELLAN, J.
The contention of appellants, that under the law of force prior to the act of February 28, 1887, a married woman, being joined therein by her husband, could not convey property belonging to her statutory separate estate, in exchange for and in consideration of other property, is unsound. — Evans v. English, 61 Ala. 416; Pollak v. Graves, 72 Ala. 350.
In all other respects, this case is identical with that of these appellants against John D. Parker, decided adversely to them at this term; and the decree of the City Court is affirmed, on the authority of that case.
Affirmed.